—In an action to recover damages for medical malpractice, the defendants Ming Z. Huang and Methodist Hospital appeal *362from so much of an order of the Supreme Court, Kangs County (Clemente, J.), dated February 6, 1997, as granted that branch of the plaintiffs’ motion which was to strike the answer of the defendant Ming Z. Huang.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellants’ contention, the Supreme Court did not improvidently exercise its discretion in granting that branch of the plaintiffs’ motion which was to strike the answer of the appellant Ming Z. Huang, since Dr. Huang has disappeared or intentionally made himself unavailable for several scheduled examinations before trial (see, Rowe v Lee Gee Sook, 224 AD2d 404; Boera v Batz, 236 AD2d 349; Spataro v Ervin, 186 AD2d 793; Amico v Pepe, 172 AD2d 575; Foti v Suero, 97 AD2d 748). O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.